          Case 6:19-cv-00055-JTJ Document 19 Filed 04/06/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              HELENA DIVISION


KIMBERLEY N. BRYANT,                           Case No. CV-19-055-H-JTJ

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED:

        1. Bryant’s Motion for Summary Judgment (Doc. 11) is GRANTED.

        2. The Commissioner’s final decision denying Plaintiff Bryant’s claims for
 disability insurance benefits is REVERSED and REMANDED for an immediate
 award of benefits beginning April 15, 2013.

        Dated this 6th day of April 2021.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
